Citation Nr: 0632158	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  02-15 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a shoulder disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis , Counsel 


INTRODUCTION

The veteran had active service from July 1955 to October 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In September 2003, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of the hearing has been associated with the 
veteran's claims file.

This matter was previously before the Board in September 
2004, wherein it was remanded for additional development.


FINDING OF FACT

The veteran does not have a right shoulder disorder that is 
related to his active military service.


CONCLUSION OF LAW

The veteran does not have a right shoulder disorder that was 
incurred in, or aggravated by, his active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1131.

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

A review of the veteran's service medical records reveals a 
Sick Call Treatment Record dated in December 1957, wherein it 
is noted that the veteran was involved in an accident.  He 
reported pain in the back, neck, and between the scapula on 
flexion and extension of the neck.  X-rays and physical 
examination were negative.  The veteran's separation 
examination report, dated in September 1958, shows that his 
upper extremities were clinically evaluated as normal.

As for the post-service medical evidence, a VA outpatient 
treatment record dated in January 1996 shows that the 
veteran, in pertinent part, reported arthritis-type pain in 
the shoulders.  The assessment, however, did not make 
reference to the shoulders.

A VA examination report dated in April 2001 shows that the 
veteran reported pain in the shoulder on the right side.  He 
added that pain the motions of the shoulder would increase 
pain, as did problems involving the cervical spine.  The 
diagnosis was degenerative disease of the cervical spine.

VA outpatient treatment records, dated from January 1996 to 
October 2005, show intermittent treatment for shoulder 
symptoms.  In July 2003, the veteran reported having been in 
a motor vehicle accident in 1956, at which time he sustained 
a shoulder injury.  In September 2005, he reported having 
shoulder pain since 1957.  The impression was suggestion of 
calcific tendonitis of the left shoulder.  See also June 2005 
VA magnetic resonance imaging (MRI) report (containing an 
impression of "suggestion of calcific tendonitis left 
shoulder").  VA progress notes, dated in September and 
November of 2005, contain notations of calcific tendonitis of 
the right shoulder.  

Medical records from the Social Security Administration 
received in April 2005 show that the veteran was awarded 
benefits for symptoms associated with a major depressive 
disorder.  There was no evidence of a shoulder disorder.

During the veteran's September 2003 hearing before the 
undersigned Acting Veterans Law Judge, the veteran gave a 
history of a motor vehicle accident during service wherein he 
was thrown from a motorcycle, in part, injuring his 
shoulders.  He indicated that he was treated immediately for 
his injuries, but that he did not begin receiving treatment 
following service until August 1999.  He also indicated that 
he hurt his shoulders after being hit by mail bags he was 
unloading from a plane during service.  He added that he 
continues to experience symptoms associated with a shoulder 
disorder which he believes had its onset during service.

The Board finds that the claim must be denied.  The service 
medical records do not show that the veteran ever received 
treatment for right shoulder symptoms, or that he was ever 
diagnosed with a right shoulder disorder.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  Furthermore, the first evidence of treatment for 
right shoulder symptoms is dated in 1996.  This is about 27 
years after separation from active duty service.  This period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence showing that the 
veteran's right shoulder disorder is related to his service.  
As a final matter, the Board notes that as there is no X-ray 
evidence of shoulder arthritis, the provisions of 38 C.F.R. 
§§ 3.307 and 3.309 are not for application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  See 38 C.F.R. 
§ 3.303.  

The Board has considered the veteran's oral and written 
testimony submitted in support of the veteran's arguments 
that he has the claimed condition that should be service 
connected.  Although a lay person is competent to testify as 
to observable symptoms, see Falzone v. Brown, 8 Vet. App. 
398, 403 (1995), a layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence is more probative of the issue, and 
that it outweighs the lay statements.  Accordingly, the 
veteran's claim for service connection must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In letters, dated in April 2001, April 2005, and October 
2005, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters contained a specific request 
for the veteran to provide additional evidence in support of 
his claim.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain.  

With respect to the timing of the April 2001 notice, the 
Board points out that the VCAA letter was sent prior to the 
June 2001 rating decision on appeal.  Mayfield v. Nicholson, 
444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  In 
this case, the VCAA letters did not provide the appellant 
with notice of the potential disability rating, or laws 
regarding an effective date, for any grant of service 
connection.  However, as the claim has been denied, as 
discussed above, no disability rating or effective date will 
be assigned; and any defect with respect to the content of 
the notice requirement was non-prejudicial.  Therefore, VA's 
duty to notify the appellant has been satisfied, and no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  In this regard, in a 
Statement In Support Of Claim (VA Form 21-4138) dated in May 
2005, the veteran indicated that he received medical 
treatment at the Family Chiropractic Center (FCC) located in 
Bloomfield, New Jersey.  By letter dated in October 2005, the 
RO informed the veteran that they would be requesting the 
stated treatment records, but that it was also his 
responsibility to see that VA received it.  The RO contacted 
the stated medical care provider by letter, dated in October 
2005.  However, that same month, FCC notified the RO that the 
patient was unknown.  The veteran has been afforded a VA 
examination, and in any event, and although an etiological 
opinion has not been obtained, the Board finds that the 
evidence, discussed supra, warrants the conclusion that a 
remand for another examination and/or an etiological opinion 
is not necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2006); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 
Specifically, the veteran is not shown to have received 
treatment for, or a diagnosis of, the claimed condition 
during service, the claimed condition is not shown until many 
years after separation from service, and the claims files do 
not currently contain competent evidence showing that the 
claimed condition is related to his service.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).






ORDER

Service connection for a right shoulder disorder is denied. 


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


